Citation Nr: 1524068	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974	 to January 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The most probative evidence indicates that the Veteran's current right ear hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a September 2012 letter.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination reports.  The Board notes that the Veteran reported during his November 2014 hearing that his private physician had previously indicated that the Veteran's hearing loss was related to his military service.  The  VLJ conducting the hearing repeatedly informed the Veteran of the importance of     a positive nexus opinion and offered to keep the record open for a period of time after the hearing so that the Veteran could procure and submit a nexus opinion.  The Veteran declined the offer to hold the record open and reported that he wanted to have the case decided without it.  Thereafter, the VLJ also instructed the Veteran  that he could request an extension of time if he later decided to procure and submit the evidence.  The Veteran has not submitted any additional evidence nor has he submitted a request for an extension of time to do so.  Based on the hearing testimony, the Board finds that it has fulfilled its duty to assist the Veteran in identifying information that would be helpful to his claim.

In further regards to the November 2014 Board hearing, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs   a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.


Service Connection

The Veteran contends that his right ear hearing loss is related to his military service.  Specifically, he reported extended exposure to aircraft noise while serving on the USS Independence.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time     of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection   for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



In this case, the VA examination shows that the Veteran has a current right ear sensorineural hearing loss disability as defined by VA regulation.  38 C.F.R.           § 3.385.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was ordnance mechanic.  He has credibly reported being exposed to loud noise from aircrafts during service, and he had treatment for a right ear condition in service.  Thus, the remaining question before the Board is whether the currently diagnosed right ear hearing loss disability is related to his service.

Service treatment records indicate that in August 1974 the Veteran reported experiencing right ear pain for the past week.  At that time, the Veteran was diagnosed with external otitis and was treated with ampicillin and corisporin    drops.  There is no subsequent treatment record for any right ear problems during service.  

Regarding the Veteran's in-service hearing tests, the February 1974 enlistment examination showed auditory thresholds at the tested frequencies of 500, 1000,   2000, and 4000 Hertz were 5, 5, 5, and 5 in the right ear.  On separation examination in December 1975, the auditory threshold at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 10, 5, 5, and 10 in the right ear.  The service treatment records are negative for complaints or findings of hearing loss.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

In fact, right ear hearing loss was first noted many years after service.  In this regard, after service, a hearing loss disability as defined by VA regulation was initially noted on VA examination in December 2012.  At that time, the Veteran reported a history of excessive noise exposure in service from aircraft engines, and tanks.  

As the competent evidence fails to show a hearing loss disability in service, or      for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following review of the record and examination of the Veteran, a VA examiner in December 2012 concluded that the Veteran's right ear hearing loss was not caused by or a result of his military service.  The examiner conceded the Veteran was exposed to high risk noise levels during service, but found that there was no evidence this exposure resulted in right ear hearing loss.  In support of the    opinion, the examiner noted that that there was not a significant decrease in  auditory thresholds when entrance and separation thresholds were compared.   There is no medical opinion of record to the contrary.

The Veteran was afforded another VA examination in November 2013.  After reviewing the record and examining the Veteran, the 2013 examiner found that it  was less likely than not that the Veteran's current right ear hearing loss was caused by his in-service treatment for right ear pain, diagnosed as external otitis.  In support of the opinion, the examiner noted that external otitis only implicates the external ear structures and does not involve the structures involved with hearing.  The examiner also noted that based on the prescription of ampicillin, a drug typically used to treat otitis media, the external otitis diagnosis may have been incorrect.  Nevertheless, while the examiner noted that severe otitis media can cause conductive hearing loss, he noted that the Veteran has only been diagnosed with sensorineural hearing loss.  

Ultimately, the examiner stated that it was less likely than not that any relationship exists between the Veteran's in-service treatment of an ear infection and his current right ear hearing loss.  Again, there is no medical opinion of record to the contrary.

The Board finds the VA examiners' opinions that the Veteran's hearing loss is     not related to his service, to include noise exposure and treatment for an ear infection therein, to be highly probative.  The VA examiners' opinions were     based on examination of the Veteran and thorough review of the claims file.  Moreover, the opinions provided adequate rationales for the opinions provided.  Accordingly, the 2012 and 2013 VA opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiograms in service and the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.

Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA. 38 U.S.C.A. § 5107(a).  Here, there is no competent evidence of record linking the Veteran's current right ear hearing loss disability to his military service.  Two VA examinations were conducted, but the examiners found the evidence insufficient to link the Veteran's current hearing loss to service.  

In sum, there is no competent evidence showing a hearing loss disability in the right ear during service or within the year following discharge from service, and there is no medical opinion of record linking the Veteran's current right ear hearing loss to his active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


